12‐565‐cr
         United States v. Sensi

                                     UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT


                                                SUMMARY ORDER

     Rulings by summary order do not have precedential effect.  Citation to a summary order filed on or after January
     1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. 
     When citing a summary order in a document filed with this court, a party must cite either the Federal Appendix
     or an electronic database (with the notation “summary order”).  A party citing a summary order must serve a copy
     of it on any party not represented by counsel.

 1              At a stated term of the United States Court of Appeals for the Second Circuit,
 2       held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3       New York, on the 20th day of September, two thousand thirteen.
 4
 5       PRESENT:
 6
 7               JOHN M. WALKER,
 8               DEBRA ANN LIVINGSTON,
 9               DENNY CHIN,
10
11                               Circuit Judges.
12       _______________________________________________
13
14       UNITED STATES OF AMERICA, 
15
16                                        Appellee,

17
18               ‐v.‐                                                       No. 12‐565‐cr
19
20       EDGARDO SENSI,

21                               Defendant‐Appellant.
22       _______________________________________________



                                                               1
1                                     ROBERT M. SPECTOR (Krishna Patel, on the brief), 
2                                     Assistant United States Attorneys, of Counsel for David
3                                     B. Fein, United States Attorney, District of Connecticut,
4                                     Hartford, CT, for Appellee.

5                                     ANDREW  FREIFELD,  Law  Office  Of  Andrew  Freifeld,
6                                     New York, NY, for Defendant‐Appellant.

 7         Appeal from a judgment of the United States District Court for the District of

 8   Connecticut (Eginton, J.).

 9         UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, and

10   DECREED  that  the  appeal  from  the  judgment  entered  on  February  2,  2012  is

11   DISMISSED in part and the judgment is otherwise AFFIRMED.

12         Edgardo  Sensi  (“Sensi”)  pleaded  guilty  to  conspiracy  to  produce  child

13   pornography in violation of 18 U.S.C. § 371; the production of child pornography,

14   both in the United States and outside it, in violation of 18 U.S.C. § 2251(a) and (c)(3)

15   respectively; and  illicit sexual conduct in foreign places in violation of 18 U.S.C. §

16   2423(c).  The district court sentenced Sensi to 85 years’ imprisonment to be followed

17   by a life term of supervised release.  Sensi’s conditional plea agreement reserved his

18   right to appeal the district court’s order dated June 9, 2010 denying his motion to

19   suppress evidence seized pursuant to a warrant.  Sensi contends  that, because his

20   plea agreement is void for lack of consideration, he may also challenge the judgment


                                                2
 1   of conviction and his sentence on other grounds, and despite his plea agreement

 2   promise  not  to  appeal  on  any  other  issue.    Sensi  urges  that  the  judgment  of

 3   conviction should be vacated because the plea agreement is void and that, in any

 4   event, his sentence is substantively unreasonable.  We assume the parties’ familiarity

 5   with the underlying facts and procedural history of the case, and with the issues on

 6   appeal.

 7   1. Motion to Suppress

 8         Sensi  asserts  that  the  district  court  erred  in  concluding  that  the  officers’

 9   seizure and subsequent search of a locked black duffle bag found in Sensi’s master

10   bedroom closet was lawful pursuant to a Florida state search warrant for the search

11   of Sensi’s home.  We review a “district court’s ruling on a suppression motion . . .

12   de novo as to questions of law.”  United States v. Voustianiouk, 685 F.3d 206, 210 (2d

13   Cir. 2012).  “The scope of a search pursuant to a valid warrant is defined by the

14   warrant’s description of the premises and the objects of the search, and by the places

15   in which the officers have probable cause to believe those objects may be found.” 

16   United States v. Kyles, 40 F.3d 519, 523 (2d Cir. 1994).  

17         Here, the search warrant, in pertinent part, authorized the officers to search

18   for and seize “[i]mages, movies of visual depictions of sexual conduct or sexual


                                                  3
 1   performance by a child or children,” as well as “[c]omputer storage media and the

 2   digital content to include but not limited to . . . tapes[,] . . . CD‐ROM disks or other

 3   magnetic, optical or mechanical storage which can be accessed by computers to store

 4   or retrieve data or images of child pornography.”  Officers executing the search at

 5   Sensi’s  home  located  the  locked  black  duffle  bag  in  a  large  closet  in  the  master

 6   bedroom.  The closet contained, inter alia, men’s clothing, several boxes, a red duffle

 7   bag, and a locked black duffle bag.  During the search of the red duffle bag, the

 8   officers found Hi8 videotapes that “appeared to be homemade” as they also had

 9   handwritten labels marked with female names and “XXX.”  Next to the red duffle

10   bag, the officers found the black duffle bag and a box that contained, inter alia, a

11   variety of sexual devices and additional Hi8 videotapes.

12          The officers seized the locked black duffle bag and took it to the sheriff’s office

13   where, later that day, they cut the lock off and reviewed the bag’s contents.  Inside,

14   they  found,  among  other  things,  several  more  Hi8  videotapes  depicting  Sensi

15   engaged in sex acts with a girl who appeared to be under the age of 12.  Sensi asserts

16   that the seizure and search of the black duffle bag was improper because a separate

17   search warrant was required. We disagree.




                                                   4
 1          Here, the search warrant plainly authorized the officers to search the black

 2   duffle bag in Sensi’s closet, as it was a container in Sensi’s home that was capable of

 3   holding the items for which the search warrant authorized them to look.  See United

 4   States v. Ross, 456 U.S. 798, 820‐21 (1982) (noting that a legitimate search “is not

 5   limited by the possibility that separate acts of entry or opening may be required to

 6   complete  the  search”).    The  affidavit  in  support  of  this  warrant,  moreover,

 7   specifically  discussed  removing  evidence  from  the  residence  so  that  it  could  be

 8   forensically searched off‐site.  In addition, given the uncontested probable cause to

 9   believe that child pornography would be found in Sensi’s home and the proximity

10   of the black duffle bag to the sexual devices and Hi8 tapes which appeared to be

11   homemade pornography, the police had probable cause to believe that the black

12   duffle bag contained items that were enumerated in the warrant at the moment they

13   seized it.  See Illinois v. Gates, 462 U.S. 213, 238 (1983) (probable cause to search exists

14   where the circumstances indicate a “fair probability that contraband or evidence of

15   a crime will be found in a particular place”). And because the search was authorized

16   by the warrant, the officers did not need to obtain a separate search warrant in order

17   to search the duffle bag solely because it was locked.  See Ross, 456 U.S. at 820‐21

18   (“When a legitimate search is under way, and when its purpose and its limits have


                                                  5
 1   been precisely defined, nice distinctions between closets, drawers, and containers,

 2   in the case of a home . . . must give way to the interest in the prompt and efficient

 3   completion of the task at hand.”).  Sensi’s arguments to the contrary are without

 4   merit.

 5   2. Validity of the Plea Agreement

 6            Pursuant  to  his  plea  agreement,  Sensi  agreed,  in  consideration  for  the

 7   Government  consenting  to  his  reservation  of  a  right  to  appeal  as  to  the  Fourth

 8   Amendment issue, that he would not appeal any other issue.  He argues now that

 9   he was not bound by this agreement because his plea agreement is void for lack of

10   consideration.  We apply contract law principles in considering plea agreements. 

11   See United States v. Salcido‐Contreras, 990 F.2d 51, 52 (2d Cir. 1993) (per curiam).  We

12   disagree with Sensi’s contentions. 

13            The Government promised in the plea agreement  “to permit the defendant

14   to reserve his right to appeal” the district court’s June 8, 2010 ruling “relating to the

15   suppression  hearing.”    Sensi  argues  principally  that  because  the  district  court

16   imposed  the  maximum  allowable  sentence,  he  in  fact  received  nothing  for  his

17   bargain.  Contrary to his claim, however, Sensi retained the ability to appeal the

18   denial of his suppression motion.  And although he could have gone to trial and


                                                  6
 1   appealed on this ground if convicted, the plea agreement provided him the ability

 2   to appeal on the Fourth Amendment issue while entering a guilty plea “for a chance

 3   at a reduced sentence.”  United States v. Brunetti, 376 F.3d 93, 95 (2d Cir. 2004) (per

 4   curiam)  (emphasis  in  original).    Sensi’s  argument  that  he  in  fact  received  the

 5   maximum allowable sentence is inapposite.  “An element of risk was part of the

 6   bargain.”  Id.  And Sensi’s plea agreement specifically disclosed that the court was

 7   not bound to reduce Sensi’s punishment based on the fact that he pleaded guilty. 

 8         We conclude that the plea agreement here is not void for lack of consideration. 

 9   And we have said, “[i]n no circumstance . . . may a defendant, who has secured the

10   benefits of a plea agreement . . . appeal the merits of a sentence conforming to the

11   agreement.    Such  a  remedy  would  render  the  plea  bargaining  process  and  the

12   resulting agreement meaningless.”  Salcido‐Contreras, 990 F.2d at 53.  Here, Sensi

13   forfeited his right to appeal the substantive reasonableness of his sentence in his plea

14   agreement which states: “[T]he defendant will give up all of his other appeal rights and

15   is  pleading  guilty  because  he  is  guilty  of  the  offenses  charged  against  him.”

16   (emphasis  in  agreement)    Because  we  hold  that  the  plea  agreement  is  validly

17   supported  by  consideration,  and  is  thus  binding,  we  need  not  address  Sensi’s

18   argument  that  his  sentence,  which  fell  within  the  Guidelines  range  was


                                                 7
1   substantively unreasonable.  See U.S.S.G. § 5A.  We therefore dismiss his appeal as

2   to this claim.

3         We have reviewed Sensi’s remaining arguments, including those in his pro se

4   supplemental briefs, and find them to be without merit.  For the foregoing reasons,

5   Sensi’s appeal of the judgment of the District Court is dismissed in part and the

6   judgment is otherwise AFFIRMED.

7                                               FOR THE COURT:
8                                               Catherine O’Hagan Wolfe, Clerk




                                            8